DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action replaces the previous Non-Final Rejection issued on 2/16/2022, which includes the rejection of subject matter recited in claims 3-10 but inadvertently missed to includes the parallel claims 12-19 in the rejection. Claims 1-20 are pending in this office action, of which claims 1, 11 and 20 are independent claim.

Response to Arguments
Applicant's arguments, see pages 7-9, filed 10/28/2021, with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered but are not persuasive.  
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	The Applicant respectfully submits that Li teaches a subjective facet a person making a subjective decision, not a subjective facet. (page 11). 
	In response to applicant's argument a:  The argument is that there is not a restriction on the factor or an implication that the fact is subjective. Only that the user is making a subjective decision on the importance of the factor. The user subjective decision could be on a non-subjective factor. Thus, Li does not teach the limitation were at least one of the facets being subjective.
	Li teaches in para 0423 and 0424 that facts and algorithms that are used to calculate atomic trust factor scores are identified and stored (see FIG. 12 and corresponding text for processing details). Predefined process 1160 uses available algorithms from available algorithms data store 1165 and available thresholds from available thresholds data store 1170 as inputs and results with calculated atomic trust scores stored in calculated atomic metadata 1175. Thus threshold data store is used as inputs for calculating atomic trust score and threshold represent at least one of the one or more facets is a subjective facet.
 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 
 “a data collection unit configured to receive data;” in claims 11 and 20.
“a data analyzing unit configured to: determine a plurality of metadata items associated with the data;” in claims 11 and 20.
“a data analyzing unit configured to: determine one or more facets associated with each of the plurality of metadata items ;” in claims 11 and 20.
“a data analyzing unit configured to: determine a parameter and a weight associated with each of the one or more facets;” in claim 11.
“a score calculation unit configured to: calculate a trust score associated with each of the plurality of metadata items based on the parameter and the weight associated with each of the one or more facets;” in claim 11, and 
“a score calculation unit configured to: calculate a multi-faceted trust score of the data based on the trust score of each of the plurality of metadata items.” In claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “data collection unit”, “data analyzing unit”, and “score calculation unit” are being interpreted to cover the corresponding structure described in Fig. 2 and Fig. 5 and specification as performing the claimed function, described in specification para 0027-0031.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US 20100106560 A1 (hereinafter “Li”).

As to claim 1,
Li discloses a method for determining multi-faceted trust scores for computer network data (Li, abstract and para 0041 with Fig. 1-2, a wide variety of information handling systems which operate in a networked environment, and para 0049 the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time), the method comprising: 
receiving data (Li, Fig.3 para 0010, trust index functionality components gathering facts (i.e., data) and trust metadata); 
determining a plurality of metadata items associated with the data (Li, para 0043, Facts 300 are processed by Trust Index Functionality 305 in order to gather metadata regarding the facts); 
determining one or more facets associated with each of the plurality of metadata items (Li, para 0049, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor (i.e., facets), their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers with para 0043 for trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated (i.e., one or more facets are determined) using various algorithms that analyze the data and trust factor scores), 
	wherein the one or more facets are determined from a decision table (Li, para 0441-0442, a determination is made as to whether there are more columns of data to select and analyze using one or more of the column-based trust factors with para 0429 for the first threshold that is needed to calculate the selected atomic metadata is selected from available thresholds data store 1170. In one embodiment, multiple thresholds exist for some atomic metadata (i.e., facets) and in step 1260 the user selects the threshold(s) most appropriate for the organization.  If no thresholds currently exists, or the existing thresholds are not appropriate for the organization, then the user can create a new threshold or modify an existing threshold so that it works for the organization.....the selected one or more thresholds are stored in calculated atomic metadata data store 1175 (i.e., decision table)), 
	and at least one of the one or more facets is a subjective facet (Li, para 0423- 0424, facts and algorithms that are used to calculate atomic trust factor scores are identified and stored (see FIG. 12 and corresponding text for processing details). Predefined process 1160 uses available algorithms from available algorithms data store 1165 and available thresholds from available thresholds data store 1170 as inputs and results with calculated atomic trust scores stored in calculated atomic metadata 1175. Thus threshold data store is used as inputs for calculating atomic trust score and threshold represent at least one of the one or more facets is a subjective facet);
determining a parameter and a weight associated with each of the one or more facets (Li, para 0058, for using weighting factors 560 is using a weight default configuration. Coarse- or fine-grained weighting can be applied. An example of course-grained weighting, would be "high" (H), "medium" (M), "low" (L), and not applicable (N/A) with corresponding fine-grained weighting being 7 to 9 for "high," 4 to 6 for "medium," 1 to 3 for "low," (i.e., parameter as per specification para 0030) and 0 for "not applicable." A high weighting for a trust factor (i.e, parameter and weight associated with one or more facets/trust factors) would imply (i.e., determining) that the associated trust factor (and its score) are of highest importance in the project); 
(Li, para 0049 for setup and configuration of the trust score delivery: specify how to deliver the trust scores in an overall solution. As shown, the collection of trust metadata and the calculation of trust factor scores (i.e., calculating trust score) is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time with para 0057 for one example could be multiplying a particular atomic trust factor by a weighting factor so that the lack of reliability (trust) in the atomic trust factor does not overly reduce the resulting composite score 570); 
 calculating a multi-faceted trust score of the data based on the trust score of each of the plurality of metadata items (Li, para 0050-0051 for relationships between various data entities included in the trust index repository. Trust Index 400 is the root object that collects all the information related to one instance. There could be multiple Trust Index instantiations, e.g., one for an executive dashboard reporting inventory data and another for an information service that returns customer address information. Over time, those two instantiations of the Trust Index can be merged (i.e, multi-faceted) with para 0043 for a Composite Trust Factor can be created by analyzing multiple Atomic Trust Factors to create a composite value, or "score." In addition, one or more composite trust factors can be used, either alone or using additional atomic trust factors, to create other composite trust factor scores (i.e., calculate multi-faceted trust score). In this manner, trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated using various algorithms that analyze the data); and 
providing the multi-faceted trust score associated with the data to a client device user display (Li, para 0005, A fact and one of the second set of composite trust scores are presented to a user).
As to claim 2,
Li teaches each of the one or more facets includes a characteristic of a metadata item of the plurality of metadata items (Li, para 0430, the first composite metadata, such as a composite trust score, is identified based on a name/identifier and/or a description (i.e., characteristic of a metadata item) of the composite metadata. At step 1310, the facts, atomic trust factors, atomic metadata, and composite metadata that are used in a composite metadata algorithm (e.g., hierarchical algorithm) are selected from trust index repository 320).  
As to claims 3 and 12,
Li teaches the one or more facets includes one of the following: data quality dimensions, criticality of an item of the data, governance of the item of the data, a rating, a review, an issue, a proximity of the item of the data to a source, an existence of a data lineage, a fact of scanning the item of the data from an active source or a spreadsheet, a tag associated with the data item, a frequency of -18-9389USupdate, a frequency of use, a null value, and usefulness of the item of the data for an intended purpose (Li, para 0057 for the various atomic trust factors (factors 510 to 540) are fed into aggregation hierarchy process 550 which generates composite scores using one or more of the atomic trust factors as inputs (e.g., term related factors, data profiling factors, data lineage factors (i.e., an existence of a data lineage), and security factors, etc.. See also para 0056 for an additional group of atomic trust factors is data lineage trust factors 530 (see FIG. 9 and corresponding text for details of data lineage trust factors). A further group of atomic trust factors is security factors 540 (see FIG. 10 and corresponding text for details of security factors).  
As to claims 4 and 13,
Li teaches the one or more facets include objective facets, and synthetic facets (Li, para 453 for if a composite metadata value has a context value of "yellow," the user can drill down into the composite metadata value in order to understand what caused the value to be "yellow" instead of "green" or "red." With para 0048 for Some examples of trust factors are data quality assessments, security aspects, governance related information, system availability, etc. The trust index can be associated with the provenance (also referred to as information lineage) of the information (i.e. who, what, how, when, where the information is being collected and processed from the very beginning)).
  
As to claims 5 and 14,
Li teaches determining whether the multi-faceted trust score exceeds one or more predetermined thresholds (Li, para 0049, Different trust factors can have different thresholds, e.g. an administrator may determine that a score of 70 for the duplicate indicator may be "yellow" vs. a score of 70 for security might be "red." In one embodiment, classification for scores are the three categories acceptable (green), warning (yellow), and alarming/insufficient (red). (5) Specify and configure the aggregation of trust factors into composite trust scores: possibly how to aggregate (atomic) trust factors into composite trust factors).  
As to claims 6 and 15,
Li teaches determining that the data have been changed (Li, para 0049 for the calculation of the trust index could be iterative and take into account of the discrepancy discovered at the consuming side of the trust index to facilitate bootstrapping); and 
based on the determination, recalculating the multi-faceted trust score for the data (Li, para 0049 for the collection of trust metadata and the calculation of trust factor scores is an iterative (i.e., recalculating the score) process where the selection of trust factor, their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers).  
As to claims 7 and 16,
Li teaches the change includes at least one of the following: re-analysis of at least one item of the data, manual tagging of the data, and a trigger initiated by a user (Li, para 0049 for The calculation of the trust index could be iterative and take into account of the discrepancy discovered at the consuming side of the trust index to facilitate bootstrapping. See also para 0450 examples of actions would include notifying a user of the system with an email message, running a particular process or report, etc. At step 1915, the event and actions are stored in events and actions data store 1925. At step 1920, the event is associated with other trust index repository objects, such as a composite metadata score stored in data store 1185. The user repeats steps 1905 to 1920 to setup additional events and actions as needed).  
As to claims 8 and 17,
Li teaches selecting, from the one or more facets, a plurality of facets that contribute to the trust score for each of the plurality of metadata items (Li, para 0056 for showing various factors included in atomic trust factors and a high-level depiction of how factors are aggregated. Atomic trust factors 420 are broken down into various groups of atomic trust factors), 
wherein the calculating the trust score for each of the plurality of metadata items is based on the parameter and the weight associated with the selected plurality of facets (Li, para 0057 for atomic trust scores can also be directly used by the information consumer or can be further processed by aggregation hierarchy process 550 to generate composite trust scores. The various atomic trust factors (factors 510 to 540) are fed into aggregation hierarchy process 550 which generates composite scores using one or more of the atomic trust factors as inputs (e.g., term related factors, data profiling factors, data lineage factors, and security factors, etc. (i.e., plurality of facets)).  
As to claims 9 and 18,
Li teaches calculating a trust score associated with each of the one or more facets to obtain a plurality of trust scores for the -19-9389USone or more facets (Li, para 0057 for when the data is more settled, this weighting factor can be changed in order to highlight the issue regarding the particular atomic trust factor so that the underlying trustworthiness of the data is addressed), 
the calculation being based on the parameter and the weight associated with each of the one or more facets (Li, para 0057 for weighting factors 560 can be applied to the composite factor and/or one or more of the underlying atomic trust factors. For example, when an organization is initially running aggregation process 550, a weighting factor might be applied so that if a particular atomic factor is not resolved or is resolved poorly, the factor is still used in the aggregation hierarchy. One example could be multiplying a particular atomic trust factor by a weighting factor so that the lack of reliability (trust) in the atomic trust factor does not overly reduce the resulting composite score 570).  
As to claims 10 and 19,
Li teaches the trust score of each of the plurality of metadata items is a sum of the plurality of trust scores of the one or more facets associated with each of the plurality of metadata items (Li, para 0432 for the algorithm itself, and the facts and trust factors used in the algorithm. A determination is made as to whether the user wishes to configure additional composite metadata (decision 1380). If the user wishes to create additional composite metadata, then decision 1380 branches to "yes" branch 1385 which loops back to identify the next composite metadata and gather the data needed to generate the newly identified metadata).  
As to claim 11,
Li teaches a system for determining multi-faceted trust scores for computer network data (Li, Fig. 2 and 11, para 0041 with Fig. 1-2, a wide variety of information handling systems which operate in a networked environment, and para 0049 the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time), the system comprising: 
(Li, para 0046, user interface) configured to receive data (Li, para 0046 for user interface retrieve facts and trust metadata form trust index repository); 
a data analyzing unit configured to: 
determine a plurality of metadata items associated with the data (Li, para 0043, Facts 300 are processed by Trust Index Functionality 305 in order to gather metadata regarding the facts so that one or more levels of trust can be established for the facts.  Trust Index Functionality 305 includes a number of components including Atomic Fact Trust Analysis 310 (i.e., data analyzing unit) which analyzes the facts to create and update Trust Factors 325 which are stored in Trust Index Repository 320); 
determine one or more facets associated with each of the plurality of metadata items (Li, para 0049, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor (i.e., facets), their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers with para 0043 for trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated (i.e., one or more facets are determined) using various algorithms that analyze the data and trust factor scores), 
	wherein the one or more facets are determined from a decision table (Li, para 0441-0442, a determination is made as to whether there are more columns of data to select and analyze using one or more of the column-based trust factors with para 0429 for the first threshold that is needed to calculate the selected atomic metadata is selected from available thresholds data store 1170. In one embodiment, multiple thresholds exist for some atomic metadata (i.e., facets) and in step 1260 the user selects the threshold(s) most appropriate for the organization.  If no thresholds currently exists, or the existing thresholds are not appropriate for the organization, then the user can create a new threshold or modify an existing threshold so that it works for the organization.....the selected one or more thresholds are stored in calculated atomic metadata data store 1175 (i.e., decision table)), and
	at least one of the one or more facets is a subjective facet (Li, para 0423- 0424, facts and algorithms that are used to calculate atomic trust factor scores are identified and stored (see FIG. 12 and corresponding text for processing details). Predefined process 1160 uses available algorithms from available algorithms data store 1165 and available thresholds from available thresholds data store 1170 as inputs and results with calculated atomic trust scores stored in calculated atomic metadata 1175. Thus threshold data store is used as inputs for calculating atomic trust score and threshold represent at least one of the one or more facets is a subjective facet);

determine a parameter and a weight associated with each of the one or more facets (Li, para 0049, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers with para 0043 for trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated (i.e., one or more facets are determined) using various algorithms that analyze the data and trust factor scores); 
a score calculation unit (Li, Fig. 4 score calculation 430) configured to: 
calculate a trust score associated with each of the plurality of metadata items based on the parameter and the weight associated with each of the one or more facets (Li, para 0049 for setup and configuration of the trust score delivery: specify how to deliver the trust scores in an overall solution. As shown, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time with para 0057 for one example could be multiplying a particular atomic trust factor by a weighting factor (i.e., calculating trust score using weighting factor) so that the lack of reliability (trust) in the atomic trust factor does not overly reduce the resulting composite score 570. However, when the data is more settled, this weighting factor can be changed in order to highlight the issue regarding the particular atomic trust factor so that the underlying trustworthiness of the data is addressed); and 
calculate a multi-faceted trust score of the data based on the trust score of each of the plurality of metadata items (Li, para 0050-0051 for relationships between various data entities included in the trust index repository. Trust Index 400 is the root object that collects all the information related to one instance. There could be multiple Trust Index instantiations, e.g., one for an executive dashboard reporting inventory data and another for an information service that returns customer address information. Over time, those two instantiations of the Trust Index can be merged (i.e, multi-faceted) with para 0043 for a Composite Trust Factor can be created by analyzing multiple Atomic Trust Factors to create a composite value, or "score." In addition, one or more composite trust factors can be used, either alone or using additional atomic trust factors, to create other composite trust factor scores (i.e., calculate multi-faceted trust score). In this manner, trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated using various algorithms that analyze the data); and 
a user device (Li, Fig, 20 item 360 information consumer) configured to:
providing the multi-faceted trust score associated with the data to a client device user display (Li, para 0005, A fact and one of the second set of composite trust scores are presented to a user. Fig. 20, item 2070 return facts and trust metadata to consumer).

As to claim 20,
Li teaches a system for determining multi-faceted trust scores for data (Li, abstract and para 0049, trust factors are grouped into a trust index which is related to a scope of information that can be defined on different levels of granularity, e.g. all the data in a system, a certain domain defined on the metadata or instance level, etc.) (i.e., multi-faceted trust score). A framework can include a set of trust indexes), the system comprising: 
a data collection unit configured to receive data (Li, para 0046 for user interface (i.e., data collection unit) retrieve facts and trust metadata form trust index repository); 
a data analyzing unit configured to: 
determine a plurality of metadata items associated with the data (Li, para 0046, User Interface process used to provide a user interface to Information Consumer in order to retrieve facts and trust metadata from Trust Index Repository 320. The user interface includes a capability to "drill down" (i.e., determining) into a trust factor so that the information consumer can better understand the underlying data and trust metadata (i.e., trust metadata associated with the data) to for example, generate a particular composite trust factor score); 
determine one or more facets associated with each of the plurality of metadata items (Li, para 0049, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor (i.e., facets), their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers with para 0043 for trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated (i.e., one or more facets are determined) using various algorithms that analyze the data and trust factor scores), 
	wherein the one or more facets are determined from a decision table (Li, para 0441-0442, a determination is made as to whether there are more columns of data to select and analyze using one or more of the column-based trust factors with para 0429 for the first threshold that is needed to calculate the selected atomic metadata is selected from available thresholds data store 1170. In one embodiment, multiple thresholds exist for some atomic metadata (i.e., facets) and in step 1260 the user selects the threshold(s) most appropriate for the organization.  If no thresholds currently exists, or the existing thresholds are not appropriate for the organization, then the user can create a new threshold or modify an existing threshold so that it works for the organization.....the selected one or more thresholds are stored in calculated atomic metadata data store 1175 (i.e., decision table)), and 
	at least one of the one or more facets is a subjective facet (Li, para 0423- 0424, facts and algorithms that are used to calculate atomic trust factor scores are identified and stored (see FIG. 12 and corresponding text for processing details). Predefined process 1160 uses available algorithms from available algorithms data store 1165 and available thresholds from available thresholds data store 1170 as inputs and results with calculated atomic trust scores stored in calculated atomic metadata 1175. Thus threshold data store is used as inputs for calculating atomic trust score and threshold represent at least one of the one or more facets is a subjective facet);
determine a parameter and a weight associated with each of the one or more facets (Li, para 0049, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time. The framework provides an initial configuration of candidate trust factors and their calculation that are considered common for multiple information consumers with para 0043 for trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated (i.e., one or more facets are determined) using various algorithms that analyze the data and trust factor scores); and 
select, from the one or more facets, a plurality of facets that contribute to the trust score for each of the plurality of metadata items (Li, para 0048 for some examples of trust factors are data quality assessments, security aspects, governance related information, system availability, etc. The trust index can be associated with the provenance (also referred to as information lineage) of the information (i.e. who, what, how, when, where the information is being collected and processed from the very beginning with para 0430 the first composite metadata, such as a composite trust score, is identified based on a name/identifier and/or a description of the composite metadata. At step 1310, the facts, atomic trust factors, atomic metadata, and composite metadata that are used in a composite metadata algorithm (e.g., hierarchical algorithm) are selected from trust index repository 320); and 
a score calculation unit (Li, Fig. 4 score calculation 430) configured to: 
calculate a trust score associated with each of the plurality of metadata items based on the parameter and the weight associated with each of the one or more facets (Li, para 0049 for setup and configuration of the trust score delivery: specify how to deliver the trust scores in an overall solution. As shown, the collection of trust metadata and the calculation of trust factor scores is an iterative process where the selection of trust factor, their calculation and their usage can be extended and refined over time with para 0057 for one example could be multiplying a particular atomic trust factor by a weighting factor (i.e., calculating trust score using weighting factor) so that the lack of reliability (trust) in the atomic trust factor does not overly reduce the resulting composite score 570. However, when the data is more settled, this weighting factor can be changed in order to highlight the issue regarding the particular atomic trust factor so that the underlying trustworthiness of the data is addressed), 
wherein the calculating of the trust score for each of the plurality of metadata items is based on the parameter and the weight associated with the selected plurality of metadata items (Li, para 0050 for relationships between various data entities included in the trust index repository. Trust Index 400 is the root object that collects all the information related to one instance. There could be multiple Trust Index instantiations, e.g., one for an executive dashboard reporting inventory data and another for an information service that returns customer address information. Over time, those two instantiations of the Trust Index can be merged with para 0043 for one or more composite trust factors can be used, either alone or using additional atomic trust factors, to create other composite trust factor scores. In this manner, trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated using various algorithms that analyze the data);  
- 22 -9389UScalculate a trust score associated with each of the one or more facets to obtain a plurality of trust scores of the one or more facets(Li, para 0043, A Composite Trust Factor can be created by analyzing multiple Atomic Trust Factors to create a composite value, or "score." In addition, one or more composite trust factors can be used, either alone or using additional atomic trust factors, to create other composite trust factor scores. In this manner, trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item), 
the calculation being based on the parameter and the weight associated with each of the one or more facets (Li, para 0057 for Atomic trust scores can also be directly used by the information consumer or can be further processed by aggregation hierarchy process 550 to generate composite trust scores. The various atomic trust factors (factors 510 to 540) are fed into aggregation hierarchy process 550 which generates composite scores using one or more of the atomic trust factors as inputs (e.g., term related factors, data profiling factors, data lineage factors, and security factors, etc.); and 
(Li, para 0050-0051 for relationships between various data entities included in the trust index repository. Trust Index 400 is the root object that collects all the information related to one instance. There could be multiple Trust Index instantiations, e.g., one for an executive dashboard reporting inventory data and another for an information service that returns customer address information. Over time, those two instantiations of the Trust Index can be merged (i.e, multi-faceted) with para 0043 for a Composite Trust Factor can be created by analyzing multiple Atomic Trust Factors to create a composite value, or "score." In addition, one or more composite trust factors can be used, either alone or using additional atomic trust factors, to create other composite trust factor scores (i.e., calculate multi-faceted trust score). In this manner, trust factors can be layered from atomic trust factors (scores) at the low end, to high-end composite trust factors (scores) that may, for example, provide an overall trust score for a particular data item. The atomic and composite trust factors (scores) are generated using various algorithms that analyze the data); and
a user device (Li, Fig, 20 item 360 information consumer) configured to:
providing the multi-faceted trust score associated with the data to a client device user display (Li, para 0005, A fact and one of the second set of composite trust scores are presented to a user. Fig. 20, item 2070 return facts and trust metadata to consumer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



3/17/2022

/NARGIS SULTANA/Examiner, Art Unit 2164